Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 13-2487

                       LUCIANE MARIA DASILVA,

                                Petitioner,

                                        v.

                         ERIC HOLDER, JR.,
              Attorney General of the United States,

                                Respondent.




              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS




                                     Before

                       Lynch, Chief Judge,
                Stahl and Kayatta, Circuit Judges.



     Harvey J. Bazile, on brief for petitioner.
     Jessica E. Sherman, Trial Attorney, Office of Immigration
Litigation, Civil Division, Department of Justice, Song Park,
Senior Litigation Counsel, and Stuart F. Delery, Assistant Attorney
General, Civil Division, on brief for respondent.



                           November 17, 2014
             PER CURIAM.     Petitioner Luciane Maria DaSilva seeks

review of a decision and order of the Board of Immigration Appeals

("BIA") affirming an order of an Immigration Judge ("IJ").                 The IJ

found that DaSilva entered into a fraudulent marriage with a United

States citizen in order to procure illegal admission into the

United States as a lawful permanent resident, and thus ordered her

removed. For the reasons set forth below, we deny her petition for

review.

             On January 5, 2007, DaSilva, a native and citizen of

Brazil, married Rafael Gonzalez, a United States citizen.                 On July

26, 2007, DaSilva's immigration status was adjusted to that of a

lawful permanent resident based on her marriage.             On June 6, 2010,

she    submitted   a   naturalization       application    to    United   States

Citizenship and Immigration Services ("USCIS") that was denied in

July 2011.    In March 2011, after determining that DaSilva obtained

her    permanent-resident    status     by    entering    into   a   fraudulent

marriage with Gonzalez, the Department of Homeland Security ("DHS")

commenced removal proceedings against her.                DaSilva was charged

with    removability    under    8   U.S.C.    §   1227(a)(1)(A),     and    her

inadmissability was based on 8 U.S.C. § 1182(a)(6)(C)(I).

             At the removal hearing, Maria Helena Knoller was the

primary witness for DHS.        Knoller, previously an immigration-form

preparer, had pleaded guilty in United States District Court to

concealing and shielding illegal aliens and to aiding and abetting


                                      -2-
marriage fraud. The record included Knoller's conviction documents

as well as a sworn declaration identifying aliens for whom she had

arranged   fraudulent   marriages.     The   documents   reflected   that

Knoller had facilitated fraudulent marriages for thirty-two couples

and had documented the marriages in her records by the couples'

initials, date of marriage, and place of marriage.           One of the

couples listed, "R.G." and "L.M.D.", married on January 5, 2007 in

Brattleboro, VT, corresponded to the date and location of Gonzalez

and DaSilva's marriage.

           Knoller testified that she received $7,800 from DaSilva

to arrange a fraudulent marriage, that she introduced DaSilva to

Gonzalez, and that Gonzalez also received compensation for his

participation in the marriage.

           During the removal hearing, DaSilva testified that she

met Gonzalez at a friend's house in Springfield, Massachusetts on

Thanksgiving Day, 2005 and that they decided to get married on

January 5, 2007 at a ski resort in Vermont because they were in

love.   She explained that she later separated from Gonzalez after

he impregnated another woman and spent several months incarcerated.

Additionally, DaSilva admitted that although she and Gonzalez did

not live together after August 2010, she falsely reported that they

were both living at her employer's residence after that date.        She

included the false information on her naturalization application,

lied under oath to that effect during her naturalization interview,


                                 -3-
and arranged and filed a fraudulent letter from her employer with

USCIS.

           The IJ found that Knoller's testimony was credible, as it

was consistent with her declaration and the criminal information

filed against her in district court.       The IJ determined that

DaSilva, on the other hand, was not credible, noting that she could

not recall the name of the friend who introduced her to Gonzalez,

Gonzalez's sister's name, the name of the town in Vermont where she

and Gonzalez married, the name of the woman who had Gonzalez's

child while DaSilva and Gonzalez were still married, or where

Gonzalez was incarcerated for three months during their marriage,

and that she admitted to misrepresenting her living situation. The

IJ concluded that DHS met its burden of establishing by clear and

convincing evidence that DaSilva was subject to removal for having

fraudulently married Gonzalez in order to procure an immigration

benefit.   The BIA affirmed and adopted the IJ's decision.

           We review the IJ's findings of fact and determinations of

credibility under the substantial evidence rule, upholding the

decision "so long as it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole."   Syed

v. Ashcroft, 389 F.3d 248, 251 (1st Cir. 2004) (internal quotations

and citation omitted).   "Since the IJ has the best vantage point

from which to assess the witnesses' testimonies and demeanors," our

review of the IJ's factual findings and credibility determinations


                                -4-
is highly deferential.       Cuko v. Mukasey, 522 F.3d 32, 37 (1st Cir.

2008).

             DaSilva contends that the government did not meet its

burden of proving by clear and convincing evidence that she was

subject to removal as charged.           She avers that the IJ erred in

crediting Knoller's testimony, in discrediting her own testimony,

and in not requiring the government to present documentary evidence

that the marriage was fraudulent.

             We disagree. Substantial evidence supports the IJ's

credibility    determinations.         First,   Knoller's       testimony   that

DaSilva paid her to arrange a fraudulent marriage was corroborated

by her declaration and the information filed against Knoller in her

criminal proceedings.       DaSilva provided minimal evidence to refute

this testimony. Cf. Cho v. Gonzales, 404 F.3d 96, 103–04 (1st Cir.

2005) (concluding that alien made strong showing that marriage was

legitimate by introducing evidence that they engaged in lengthy

courtship,    cohabitated,     enrolled      jointly    in   health-insurance

policy, opened joint bank accounts, filed joint tax returns,

entered auto-financing agreements, and secured a joint credit

card).

             Second,     DaSilva's     testimony       lacked     detail,    was

inconsistent with the documents in the record, and was unreliable.

See, e.g., Syed, 389 F.3d at 252 (holding that respondent's

vagueness     and      contradiction    supported      adverse     credibility


                                       -5-
determination).       At the hearing, DaSilva was unable to recall

specifics about her "husband" and her married life.             See Rodriguez

Del Carmen v. Gonzales, 441 F.3d 41, 43-44 (1st Cir. 2006) (holding

that wife's inability to recall important details of her married

life sustained finding that she never lived with or had relations

with alien). Moreover, DaSilva admitted to submitting a fraudulent

document, lying under oath, and including false information on her

naturalization application.       Cf. Syed, 389 F.3d at 252 (holding

that IJ's adverse credibility finding entitled to deference where

IJ's   reasoning   was   based   in    part   on   alien's     submission   of

fraudulent letter, undermining alien's credibility).

           As   the   IJ's   credibility      findings   are    supported   by

substantial record evidence, we DENY DaSilva's petition for review.




                                      -6-